STATE OF WEST VIRGINIA

                          SUPREME COURT OF APPEALS
                                                                                   FILED
MARGARET WILLIAMS,                                                             November 14, 2013
                                                                            RORY L. PERRY II, CLERK
Claimant Below, Petitioner                                                SUPREME COURT OF APPEALS
                                                                              OF WEST VIRGINIA

vs.)   No. 12-0028 (BOR Appeal No. 2046195)
                   (Claim No. 2008042996)

SIMONTON BUILDING PRODUCTS, INC.,
Employer Below, Respondent


                             MEMORANDUM DECISION

        Petitioner Margaret Williams, by Robert Stultz, her attorney, appeals the decision of the
West Virginia Workers’ Compensation Board of Review. Simonton Building Products, Inc., by
H. Dill Battle III, its attorney, filed a timely response.

       This appeal arises from the Board of Review’s Final Order dated December 16, 2011, in
which the Board affirmed a July 21, 2011, Order of the Workers’ Compensation Office of
Judges. In its Order, the Office of Judges affirmed the claims administrator’s June 25, 2010,
Order denying the Ms. Williams’s request to add depression as a compensable component in Ms.
Williams’s claim. The Court has carefully reviewed the records, written arguments, and
appendices contained in the briefs, and the case is mature for consideration.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Rules of Appellate
Procedure.

       Ms. Williams was employed by Simonton Building Products, Inc. when she sustained a
compensable injury to her shoulder on May 1, 2008, while handling window sashes. On March
30, 2010, Dr. Miller requested authorization to add depression as a compensable component. The
claims administrator denied the request to add depression as an additional compensable
condition.



                                                1
        The Office of Judges held that Ms. Williams was not entitled to treatment of her
depression as a compensable component for her injury sustained on May 1, 2008. Ms. Williams
disagrees and asserts that a master’s level counselor, a master’s level psychologist, and Dr.
Bachwitt found that she has depression due to the compensable injury and therefore, depression
should be added as a compensable component in her claim. Simonton Building Products, Inc.
argues that Ms. Williams has failed to justify adding depression as a compensable condition in
her claim. Ms. Williams saw Karen Randolph, a master level counselor, between December 21,
2009, and May 25, 2010. Ms. Randolph noted that Ms. Williams reported having depression
about being unable to work, sleep difficulties, anxiety, stress, a decrease in appetite, suicide
thoughts, fatigue, and nightmares. Ms. Randolph diagnosed Ms. Williams with mood disorder
due to general medical condition. On February 25, 2010, Don Worth, a master’s level
psychologist, evaluated Ms. Williams and diagnosed her with adjustment disorder mixed with
anxiety and a depressed mood that was chronic. Mr. Worth opined that anxiety and depression
were related to adjustments resulting from a work-related injury. On March 19, 2010, Dr. Paul
Bachwitt evaluated Ms. Williams and reported that she had not reached maximum medical
improvement, with virtually no use of her left arm and some psychiatric condition. On March 26,
2010, Dr. James Dauphin reviewed Ms. Williams’s medical records and opined that psychiatric
diagnoses should not be added to the claim because Ms. Williams had significant preexisting
disease and no causal relationship was established between the depression and the compensable
injury.

        West Virginia Code of State Rules § 85-20-12.4 (2006) provides that as a prerequisite for
psychiatric problems to be held compensable it must be a direct result of a compensable injury
and a psychiatrist shall determine 1) if a psychiatric problem exists; 2) whether the problem is
directly related to the compensable condition; and 3) the specific facts, circumstances, and other
authorities relied upon to determine the causal relationship. The Office of Judges noted that there
was no consultation by a psychiatrist in the designated record. It further noted that Ms. Williams
had a substantial history of neurological and psychiatric problems prior to this compensable
injury including anxiety, depression, sleep disorders, syncope, and panic attacks. The Office of
Judges held that Ms. Williams’s need for psychiatric treatment was due to preexisting psychiatric
conditions and not the compensable injury. The Board of Review reached the same reasoned
conclusions in its decision of December 16, 2011. We agree with the reasoning and conclusions
of the Board of Review.

        For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous
conclusions of law, nor is it based upon a material misstatement or mischaracterization of the
evidentiary record. Therefore, the decision of the Board of Review is affirmed.

                                                                                        Affirmed.

ISSUED: November 14, 2013


                                                2
CONCURRED IN BY:
Chief Justice Brent D. Benjamin
Justice Robin J. Davis
Justice Margaret L. Workman
Justice Menis E. Ketchum
Justice Allen H. Loughry II




                                  3